 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 2:07-CR-00425-MCE

11                           Plaintiff/Respondent,        ORDER SEALING DOCUMENTS AS SET FORTH
                                                          IN RESPONDENT’S NOTICE
12                          v.

13   JAMES E. JOHNSTON,

14                            Defendant/Movant.

15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the Respondent’s
18 Request to Seal, IT IS HEREBY ORDERED that the Respondent’s Exhibit 1 to Government’s

19 Opposition to Defendant’s Motion to Reduce Sentence Pursuant to U.S.C. § 3582(c)(1)(A)

20 Compassionte Release, for Failure to Establish Extraordinary and Compelling Circumstances pertaining

21 to defendant James E. Johnston, and the Government’s Request to Seal shall be SEALED until further

22 order of this Court.

23          It is further ordered that electronic access to the sealed documents shall be limited to the United
24 States and counsel for the defendant, James E. Johnston. The Court has considered the factors set forth

25 in Oregonian Publishing Co. v. U.S. District Court for the District of Oregon, 920 F.2d 1462 (9th Cir.

26 1990). The Court finds that, for the reasons stated in the Government’s request, sealing the

27 Governments’s motion serves a compelling interest (specifically not disclosing the defendant/

28 petitioner’s confidential medical files to the public). The Court further finds that, in the absence of


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
 1 closure, the compelling interests identified by the government would be harmed. In light of the public

 2 filing of its request to seal, the Court further finds that there are no additional alternatives to sealing the

 3 government’s motion that would adequately protect the compelling interests identified by the

 4 government.

 5          IT IS SO ORDERED.

 6 Dated: January 15, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN              2
30    GOVERNMENT’S NOTICE
